DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 5/09/2022. 

Response to Arguments
Applicant's arguments filed 5/09/2022 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “However, Sasaki uses pixel values of peripheral pixels of an attention pixel when detecting isolated point noise. Referring to FIG. 12, Sasaki uses pixel values of peripheral pixels (NP1, NP2, NP3, NP4) having different color filters (R, B) from the color filter (Gr or Gb) of the attention pixel. Referring to FIG. 14, Sasaki uses pixel values of peripheral pixels (SC1, SC2, SC3, SC4) having different color filters (R, B) from the color filter (Gr or Gb) of the attention pixel. In addition, in Sasaki, a pixel (i.e., attention pixel at FIG. 12) for the first determination and a pixel (i.e., adjacent pixel at FIG. 13) for the second determination are different pixels from each other.2 
Thus, for any or all of the reasons given above, Sasaki does not anticipate the subject 
of pending independent claims 1 and 18. Thus, independent claims 1 and 18 (and the claims dependent therefrom, that is claims 3-8, 19, and 20) should be passed to allowance.”
Examiner’s Response: Examiner respectfully disagrees. Sasaki teaches first determining whether the first group having a minimum number of pixels among the first to third groups of pixels are supersaturated based on first pixel values of the first group and third pixel values of the third group having a maximum number of pixels among the first to third groups. 	For example, in Figure 14 of Sasaki, steps S51-S56 may be the first determining. A group of red or blue pixel are a group having a minimum number of pixels. Step S51 is determined based on isolated point noise calculations shown in Figures 4, 7 and 8 which uses surrounding pixels of the of an identical color to the pixel of attention (Sasaki, Paragraph 0073). Figures 12 and 13 show an example using a green pixel group, however, the process may have a red or blue pixel as the attention pixel. Steps S53-S55 determine if a pixel is a highlight candidate by using the “absolute difference value between the extracted pixel value and the pixel value of the first highlight determination attention pixel” (Sasaki, Fig. 12, Paragraph 0112). If the attention pixel is a red or blue pixel (first highlight determination attention pixel), then the extracted pixel value would be a green pixel (extracted pixel value). Therefore, Steps S53-S55 are based on first pixel values of the first group and third pixel values of the third group having a maximum number of pixels among the first to third groups. 
Sasaki also teaches second determining whether the first group is supersaturated based on the first pixel values of the first group. Step S59 determines if the attention pixel is a highlight pixel based on prior steps S51-S58. As stated above, Steps S51 is based on pixels of the of an identical color to the pixel of attention (Figures 4, 7 and 8, Paragraph 0073) and Steps S53-S55 also uses the pixel value of the attention pixel by using the “absolute difference value between the extracted pixel value and the pixel value of the first highlight determination attention pixel” (Sasaki, Fig. 12, Paragraph 0112). Therefore, the determining in Step S59 would be based on the first pixel values of the first group if the attention pixel is red/blue. 
Further, Step S59 may be interpreted as the first determining and Step S56 may be the second determining. That is, both Steps S56 and S59 may be considered to be based on first pixel values of the first group and third pixel values of the third group having a maximum number of pixels among the first to third groups.
Applicant argues: “According to the amended claim 9, the claimed image processor corrects a pixel value of each supersaturated pixel among first group (i.e., red pixel group) and second group (i.e., blue pixel group) based on the pixel value of the supersaturated pixel and pixel values of pixels arranged closest to the supersaturated pixel within the third group (i.e., green pixel group). 
However, Sasaki only describes that the attention pixel is corrected. See numbered paragraphs [0112-0113, 0117-0119, 0128] and FIGS. 12-14 in Sasaki. Sasaki does not disclose which pixel values are used when correcting the pixel.
Thus, for any or all of the reasons given above, Sasaki does not anticipate the subject of pending independent claim 9. Thus, independent claim 9 (and the claims dependent therefrom, that is claims 10-17) should be passed to allowance.”
Examiner’s Response: Examiner respectfully disagrees. Claim language does not describe how the pixel values are of the peripheral group of green pixels are used in the correcting of a supersaturated pixel. Claim language merely recites “correcting, when generating the image, a pixel value of a supersaturated pixel among the first or second groups based on the pixel value of the supersaturated pixel and pixel values of a first peripheral group of green pixels of the third group arranged closest to and adjacent the supersaturated pixel.”
	Sasaki discloses determining if the pixel value is supersaturated based on the pixel value of the target pixel and adjacent pixels. If the target pixel is red or blue (first or second groups), adjacent green pixels (a first peripheral group of green pixels of the third group arranged closest to and adjacent the target pixel) are used to determine if the pixel is supersaturated (Sasaki, Figs. 12-13, Paragraphs 0112-0113, 0117-0119, A group of red or blue pixel are a group having a minimum number of pixels. Figures 12 and 13 show an example using a green pixel group, however, the process may have a red or blue pixel as the attention pixel. A pixel determined to be a highlight pixel is considered to be supersaturated). Correcting the target pixel is then performed if the target pixel is determined to be supersaturated. Therefore, the correcting is also considered to be based on pixel values of a first peripheral group of green pixels of the third group arranged closest to and adjacent the supersaturated pixel.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-12, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (US 2015/0071564 A1).

Regarding claim 1, Sasaki teaches an image sensing device (Sasaki, Figs. 1, 10-11, and 15) comprising: 
an image sensor (Sasaki, Fig. 1, Imaging Section 100) including a pixel array, the pixel array including arranged in a predetermined pattern a first group of pixels having a first color filter, a second group of pixels having a second color filter and a third group of pixels having a third color filter (Sasaki, Fig. 3, Paragraph 0059 and 0071); and 
an image processor (Sasaki, Figs. 10-11 and 15, Image processing Section 521, Paragraph 0140), suitable 
generating an image based on pixel values outputted from the image sensor, 
first determining (Sasaki, Figure 14, steps S51-S56) whether the first group having a minimum number of pixels among the first to third groups of pixels are supersaturated (Sasaki, Figs. 12-13, Paragraphs 0112-0113, 0117-0119, A group of red or blue pixel are a group having a minimum number of pixels. Figures 12 and 13 show an example using a green pixel group, however, the process may have a red or blue pixel as the attention pixel. A pixel determined to be a highlight pixel is considered to be supersaturated) based on first pixel values of the first group (Sasaki, Figs. 4, 7, 8 and 14, Paragraph 0073, Step S51 is determined based on isolated point noise calculations which uses surrounding pixels of the of an identical color to the pixel of attention.) and third pixel values of the third group having a maximum number of pixels among the first to third groups (Sasaki, Figs. 12-14, Steps S53-S55, Paragraph 0112, Steps S53-S55 determine if a pixel is a highlight candidate by using the “absolute difference value between the extracted pixel value and the pixel value of the first highlight determination attention pixel”. The extracted pixel value is an adjacent pixel to the attention pixel. If the attention pixel is red or blue, the extracted pixel value would be green.).
second determining (Sasaki, Fig. 14, Steps S57-S59) whether the first group is supersaturated based on the first pixel values of the first group (Sasaki, Fig. 14, Steps S57-S59, Step S59 determines if the attention pixel is a highlight pixel based on prior steps S51-S58. Steps S51 is based on pixels of the of an identical color to the pixel of attention (Figures 4, 7 and 8, Paragraph 0073) and Steps S53-S55 also uses the pixel value of the attention pixel by using the “absolute difference value between the extracted pixel value and the pixel value of the first highlight determination attention pixel” (Sasaki, Fig. 12, Paragraph 0112)), and 
correcting a pixel value of at least one supersaturated pixel according to results of the first and second determining (Sasaki, Fig. 14, Step S60, Paragraph 0128).

Regarding claim 3, Sasaki teaches the image sensing device of claim 1 (see claim 1 analysis), wherein the image processor includes: 
a first determination module (Sasaki, Fig. 11, attention pixel highlight decision section 905, Paragraph 0120) suitable for determining whether a target pixel is supersaturated based on a pixel value of the target pixel within the first group and pixel values of a first peripheral group of pixels arranged closest to the target pixel, within the third group (Sasaki, Figs. 12-13, Paragraph 0112, A group having a maximum number of pixels is Green. If the attention pixel is red or blue, the adjacent pixel used for determining highlight is green.); 
a second determination module (Sasaki, Fig. 10, point noise detection section 126, Paragraph 0094) suitable for determining whether the target pixel is supersaturated based on the pixel value of the target pixel and pixel values of a second peripheral group of pixels, arranged closest to the target pixel within the first group, the second peripheral group having the minimum number of pixels (Sasaki, Figs. 4 and 7, Paragraphs 0086-0087, The pixel values of a group having a minimum number of pixels (Red or Blue) are used to determine if the pixel has isolated point noise which is then used for determining if the pixel is a highlight pixel.); and 
a correction module suitable for correcting the pixel value of the target pixel according to determination results of the first and second determination modules (Sasaki, Fig. 11, attention pixel correction processing section 906, Paragraph 0122, Fig. 14, Step S60, Paragraph 0128).

Regarding claim 7, Sasaki teaches the image sensing device of claim 1 (see claim 3 analysis), wherein the correction module corrects the pixel value of the target pixel when both the determination results of the first and second determination modules indicate the supersaturation of the target pixel (Sasaki, Fig. 11, attention pixel correction processing section 906, Paragraph 0122, Fig. 14, Step S60, Paragraph 0128, When both the first and second determination modules indicate the target pixel is a highlight pixel (supersaturated), the correction module corrects the pixel value by returning the pixel value of the attention pixel to the pixel value before the isolated point noise correction process is performed).

Regarding claim 8, Sasaki teaches the image sensing device of claim 1 (see claim 3 analysis), wherein the correction module corrects the pixel value of the target pixel based on the pixel value of the target pixel and the pixel values of the second peripheral group (Sasaki, Fig. 11, attention pixel correction processing section 906, Paragraph 0122, Fig. 14, Step S60, Paragraph 0128, The correction module corrects the pixel value by returning the pixel value of the attention pixel to the pixel value before the isolated point noise correction process is performed when the pixel is determined to be a highlight pixel. The determination of a highlight pixel is based on the pixel value of the target pixel and the pixel values of the second peripheral group.).

Regarding claim 9, Sasaki teaches an image sensing device (Sasaki, Figs. 1, 10-11, and 15) comprising: 
an image sensor (Sasaki, Fig. 1, Imaging Section 100) including a pixel array in which a first group of pixels having a red color filter, a second group of pixels having a blue color filter and a third group of pixels having a green color filter are arranged in a first pattern (Sasaki, Fig. 3, Paragraph 0059 and 0071, The first pattern is a single set of R, GR, Gb and B pixels in a 2x2 block.); and 
an image processor suitable for generating an image having a second pattern based on pixel values outputted from the image sensor (Sasaki, Figs. 10-11 and 15, Image processing Section 521, Paragraph 0140, The second pattern is the pattern of repeating 2x2 R, GR, Gb and B pixels. Alternatively, the second pattern may be the same as the first pattern.),
determining, when generating the image, whether the first or second groups is supersaturated based on the pixel values (Sasaki, Figs. 4, 7 and 12-13, Paragraphs 0086-0087,  0112-0113, 0117-0119), and
correcting  (Sasaki, Fig. 14, Step S60, Paragraph 0128), when generating the image, a pixel value of a supersaturated pixel among the first or second groups based on the pixel value of the supersaturated pixel and pixel values of a first peripheral group of green pixels of the third group arranged closest to and adjacent the supersaturated pixel (Sasaki, Figs. 12-13, Paragraphs 0112-0113, 0117-0119, A group of red or blue pixel are a group having a minimum number of pixels. Figures 12 and 13 show an example using a green pixel group, however, the process may have a red or blue pixel as the attention pixel. Determining if the pixel value is supersaturated based on the pixel value of the target pixel and adjacent pixels. If the target pixel is red or blue (first or second groups), adjacent green pixels (a first peripheral group of green pixels of the third group arranged closest to and adjacent the target pixel) are used to determine if the pixel is supersaturated. A pixel determined to be a highlight pixel is considered to be supersaturated. Correcting the target pixel is then performed if the target pixel is determined to be supersaturated. Therefore, the correcting is also considered to be based on pixel values of a first peripheral group of green pixels of the third group arranged closest to and adjacent the supersaturated pixel.).

Regarding claim 10, Sasaki teaches the image sensing device of claim 9 (see claim 9 analysis), wherein a ratio of numbers of the pixels within the respective first to third groups is 1:1:2 (Sasaki, Fig. 3).

Regarding claim 11, Sasaki teaches the image sensing device of claim 9 (see claim 9 analysis), wherein the first pattern includes a quad pattern (Sasaki, Fig. 3, Paragraph 0059 and 0071, The first pattern (a single set of R, GR, Gb and B pixels in a 2x2 block) is considered to be a quad pattern.), and the second pattern includes a Bayer pattern (Sasaki, Fig. 3, The second pattern includes a Bayer pattern.).

Regarding claim 12, Sasaki teaches the image sensing device of claim 9 (see claim 9 analysis), wherein the image processors includes: 
a first determination module (Sasaki, Fig. 11, attention pixel highlight decision section 905, Paragraph 0120) suitable for determining whether a target pixel is supersaturated based on a pixel value of the target pixel within the first and second groups and pixel values of the first peripheral group of pixels arranged closest to the target pixel, among the third groups (Sasaki, Figs. 12-13, Paragraph 0112, If the attention pixel is red or blue, the adjacent pixel used for determining highlight is green.); 
a second determination module (Sasaki, Fig. 10, point noise detection section 126, Paragraph 0094) suitable for determining whether the target pixel is supersaturated based on the pixel value of the target pixel and pixel values of a second peripheral group of pixels arranged closest to the target pixel, the second peripheral group having the same color filter as the target pixel (Sasaki, Figs. 4 and 7, Paragraphs 0086-0087, The pixel values of Red or Blue pixels are used to determine if the pixel has isolated point noise which is then used for determining if the pixel is a highlight pixel.); and 
a correction module suitable for correcting the pixel value of the target pixel according to determination results of the first and second determination modules (Sasaki, Fig. 11, attention pixel correction processing section 906, Paragraph 0122, Fig. 14, Step S60, Paragraph 0128).

Regarding claim 16, Sasaki teaches the image sensing device of claim 12 (see claim 12 analysis), wherein the correction module corrects the pixel value of the target pixel when both the determination results of the first and second determination modules indicate the supersaturation of the target pixel (Sasaki, Fig. 11, attention pixel correction processing section 906, Paragraph 0122, Fig. 14, Step S60, Paragraph 0128, When both the first and second determination modules indicate the target pixel is a highlight pixel (supersaturated), the correction module corrects the pixel value by returning the pixel value of the attention pixel to the pixel value before the isolated point noise correction process is performed).

Regarding claim 18, Sasaki teaches an operating method of an image sensing device (Sasaki, Figs. 1, 10-11, and 15), comprising: 
generating first values of a first group of pixels having a red color filter (Sasaki, Fig. 3, Red R pixels), second values of a second group of pixels having a blue color filter (Sasaki, Fig. 3, Blue B pixels) and third values of a third group of pixels having a green color filter (Sasaki, Fig. 3, Green G pixels, Paragraph 0064);
firstly determining (Sasaki, Figure 14, steps S51-S56) whether a target pixel is supersaturated based on a pixel value of the target pixel (Sasaki, Figs. 12-13, Paragraphs 0112-0113, 0117-0119, Figures 12 and 13 show an example using a green pixel group, however, the process may have a red pixel as the attention pixel.) among the first group (Sasaki, Figs. 4, 7, 8 and 14, Paragraph 0073, Step S51 is determined based on isolated point noise calculations which uses surrounding pixels of the of an identical color to the pixel of attention.) and at least one pixel value of a set of green peripheral pixels arranged closest to and adjacent the target pixel (Sasaki, Figs. 12-14, Steps S53-S55, Paragraph 0112, Steps S53-S55 determine if a pixel is a highlight candidate by using the “absolute difference value between the extracted pixel value and the pixel value of the first highlight determination attention pixel”. The extracted pixel value is an adjacent pixel to the attention pixel. If the attention pixel is red or blue, the extracted pixel value would be green.); 
secondly determining (Sasaki, Fig. 14, Steps S57-S59) whether the target pixel is supersaturated based on the pixel value of the target pixel and a pixel value of at least one peripheral pixel arranged closest to the target pixel among the first group (Sasaki, Fig. 14, Steps S57-S59, Step S59 determines if the attention pixel is a highlight pixel based on prior steps S51-S58. Steps S51 is based on pixels of the of an identical color to the pixel of attention (Figures 4, 7 and 8, Paragraph 0073).) the set of red peripheral pixels separated from the target pixel by the set of green peripheral pixels (Sasaki, Figs. 3 and 13, Adjacent red pixels are separated by green pixels.); and 
correcting the pixel value of the target pixel according to results obtained by firstly and secondly determining whether the target pixel is supersaturated (Sasaki, Fig. 14, Step S60).

Regarding claim 19, Sasaki teaches the operating method of claim 18 (see claim 18 analysis), wherein the correcting of the pixel value of the target pixel includes correcting the pixel value of the target pixel when both of the results indicate the supersaturation of the target pixel (Sasaki, Fig. 11, attention pixel correction processing section 906, Paragraph 0122, Fig. 14, Step S60, Paragraph 0128, When both the first and second determination modules indicate the target pixel is a highlight pixel (supersaturated), the correction module corrects the pixel value by returning the pixel value of the attention pixel to the pixel value before the isolated point noise correction process is performed).

Regarding claim 20, Sasaki teaches the operating method of claim 18 (see claim 18 analysis), wherein the correcting of the pixel value of the target pixel includes correcting the pixel value of the target pixel based on the pixel value of the target pixel and the at least one pixel value of the set of green peripheral pixels (Sasaki, Fig. 11, attention pixel correction processing section 906, Paragraph 0122, Fig. 14, Step S60, Paragraph 0128, The correction module corrects the pixel value by returning the pixel value of the attention pixel to the pixel value before the isolated point noise correction process is performed when the pixel is determined to be a highlight pixel. The determination of a highlight pixel is based on the pixel value of the target pixel and the pixel values of the green pixels.).

Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talagala et al. (US 2019/0306480 A1).

Regarding claim 9, Talagala et al. (hereafter referred as Talagala) teaches an image sensing device (Talagala, Fig. 10, Image sensor 158, Paragraph 0108) comprising: 
an image sensor including a pixel array in which a first group of pixels having a red color filter, a second group of pixels having a blue color filter and a third group of pixels having a green color filter are arranged in a first pattern (Talagala, Fig. 3, Paragraph 0038, The first pattern is a single set of R, G, G and B pixels in a 2x2 block.); and 
an image processor (Talagala, Fig. 10, Image signal processor 160, Paragraph 0108) suitable for 
generating an image having a second pattern based on pixel values outputted from the image sensor (Talagala, Fig. 3, The second pattern is the pattern of repeating 2x2 R, GR, Gb and B pixels. Alternatively, the second pattern may be the same as the first pattern. Alternatively, the second pattern may be a demosaiced image output from the demosaicking 168 in which each pixel has an intensity value for each of the colour channel (Talagala, Fig. 10, demosaicking 168, Paragraph 0030).), 
determining, when generating the image, whether the first or second groups is supersaturated based on the pixel values (Talagala, Paragraph 0033), and 
correcting, when generating the image, a pixel value of a supersaturated pixel among the first second groups based on the pixel value of the supersaturated pixel (Talagala, Paragraphs 0033 and 0041, The pixel value is used to determine if the pixel is saturated before performing correction on the saturated pixel. The Saturated pixel may be red or blue.) and pixel values of a first peripheral group of green pixels of the third group arranged closest to and adjacent the supersaturated pixel (Talagala, Fig. 6, Paragraphs 0062-0063, 0070 and 0082-0082, Pixels adjacent to the saturated pixel are used for correcting the saturated pixel. If the saturated pixel is red or blue, adjacent pixels include green pixels.).

Regarding claim 17, Talagala teaches the image sensing device of claim 9 (see claim 9 analysis), wherein the correction module corrects the pixel value of the supersaturated pixel by using a ratio between a first value corresponding to the pixel value of the supersaturated pixel and a second value corresponding to the at least one pixel value of the first peripheral group (Talagala, Fig. 6, Paragraphs 0062-0063, 0070, 0075 and 0082-0082, The first value may be a value of one of the first pixels 136-138’ which are considered to “corresponding to” the pixel value of the supersaturated pixel. In the case of a red or blue supersaturated pixel, the first pixels 136-138’ would be green. A ratio of the first value and at least one pixel value of the first peripheral group is used for correction (Paragraph 0075). Alternatively, the first value may be a value of one of the pixels in regions 140a-140d which are considered to “corresponding to” the pixel value of the supersaturated pixel. A ratio between the first value and a peripheral green pixel is used for correction (Paragraphs 0082-0084).

Allowable Subject Matter
Claims 4-6 and 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 4, prior art of record neither anticipates nor renders obvious:
“The image sensing device of claim 3, wherein the first determination module determines that the target pixel has been supersaturated when the pixel value of the target pixel is greater than an average pixel value of the pixels of the first peripheral group.”

With regard to claim 5, prior art of record neither anticipates nor renders obvious:
“The image sensing device of claim 3, wherein the second determination module determines that the target pixel has been supersaturated when the pixel value of the target pixel is greater than a calculation value of the pixel values of the second peripheral group.”
Claim 6 depends on and further limits claim 5 and is considered allowable for the same reasons.

With regard to claim 13, prior art of record neither anticipates nor renders obvious:
“The image sensing device of claim 12, wherein the first determination module determines that the target pixel has been supersaturated when the pixel value of the target pixel is greater than an average pixel value of the pixels of the first peripheral group.”

With regard to claim 14, prior art of record neither anticipates nor renders obvious:
“The image sensing device of claim 12, wherein the second determination module determines that the target pixel has been supersaturated when the pixel value of the target pixel is greater than a calculation value of the pixel values of the second peripheral group.”
Claim 15 depends on and further limits claim 14 and is considered allowable for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698                                                                                                                                                                                                        

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698